Citation Nr: 1110661	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1991.

This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a November 2010 hearing at the VA Central Office in Washington, D.C.  It was agreed at the hearing that the record would be held open for 30 days for the Veteran to submit additional VA medical reports.  At a subsequent date in November 2010, the Veteran submitted evidence along with a waiver of initial RO consideration of the evidence.  Additional evidence was also received in December 2010 but was not accompanied by a waiver.  The Board notes, however, that this evidence was essentially duplicative.  Moreover, in light of the grant of benefits sought on appeal (both new and material claims are reopened), there is no prejudice to the Veteran in proceeding with adjudication without remand to the RO for consideration of the additional evidence.  Bernard v. Brown, 4 Vet.App. 384 (1993).
 
As explained below, the Board reopens the Veteran's claim of entitlement to service connection for bilateral pes planus.  The merits of the claim are addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. In a June 2006 rating decision, the RO denied the claims for service connection for bilateral pes planus and hypertension.  The Veteran did not appeal.

2.  New and material evidence has been received since the June 2006 rating decision in support of the Veteran's claim of service connection for bilateral pes planus.

3.  New and material evidence has been received since the June 2006 rating decision in support of the Veteran's claim of service connection for hypertension.

4.  The competent evidence supports a finding that the Veteran's current hypertension was first manifest to a compensable degree within one year following his separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the June 2006 rating decision, and thus the claim for service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2010).

2.  New and material evidence has been submitted since the June 2006 rating decision, and thus the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2010).

3.  Hypertension is presumed to have been incurred in active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

This decision reopens the claims of entitlement to service connection for bilateral pes planus and hypertension and further grants service connection for hypertension.  Thus, a detailed explanation of how VA complied with the Veterans Claims Assistance Act of 2000 with respect to these issues is unnecessary.  

New and Material Evidence Claims

The claims of entitlement to service connection for bilateral pes planus and hypertension were denied in a June 2006 rating decision.  As there was no timely appeal, the June 2006 denial of service connection for both disorders is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The present claims for service connection for bilateral pes planus and hypertension were initiated by the Veteran in August 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Pes Planus

In the June 2006 decision, the RO denied service connection for bilateral pes planus on the basis that the evidence showed that this condition existed prior to service and there was no objective evidence that the Veteran's pre-existing bilateral pes planus was aggravated/permanently worsened by his military service.  Since that decision, a September 2008 treatment report was received from a private podiatrist who reported that the Veteran's bilateral pes planus had gotten progressively worse during service due to such activities as prolonged walking and standing.  This evidence is clearly new in that it was not previously of record and is so significant that it must be reviewed in connection with the current claim as it indicates aggravation of his bilateral pes planus disability.  The Veteran has therefore presented new and material evidence to reopen the claim of service connection for bilateral pes planus.

Hypertension

The Veteran's claim for service connection for hypertension was denied by the RO in June 2006 based on a lack of evidence that hypertension was incurred in or aggravated by active service and could not be presumed to have been incurred in service.  Specifically, the RO had determined that although the Veteran was diagnosed with hypertension within one year following his separation from service, actual blood pressure readings were not available to determine whether the hypertension was manifested to a compensable degree so as to warrant service connection on a presumptive basis.  

Evidence received since the June 2006 rating decision includes a June 1992 VA treatment report which shows that the Veteran had persistent elevated blood pressure readings consisting of systolic readings ranging from 150-160 and diastolic readings ranging from 90-100.  A reading in the left leg was 166/104.  He was placed on Procardia to control the blood pressure.  This report was made during the presumptive period following the Veteran's discharge from military service.  This evidence, when considered with the previous evidence of record goes to the previously unestablished element relating to the issue of a diagnosis of a compensable hypertension disability during the presumptive period for entitlement to service connection.




Service Connection for Hypertension

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a presumptive basis for hypertension when it is manifested to a compensable degree within the initial post-service year.   See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran contends that he currently has hypertension that began during his period of military service and has continued since that time.  

Current VA treatment reports confirm the Veteran's diagnosis of hypertension 

As an initial matter, the Board notes that aside from his service entry examination, the Veteran's service treatment records from his period of active military service cannot be obtained.  The evidence, however, establishes that the Veteran's hypertension was manifested to compensable degree within one year of his discharge from active service.  The claims folder contains a June 1992 VA treatment report in which the examiner notes that the Veteran had persistent elevated blood pressure readings consisting of systolic readings ranging from 150-160 and diastolic readings ranging from 90-100.  A reading in the left leg was 166/104.  The assessment was probable essential hypertension.  He was placed on anti-hypertensive medication.  A contemporaneous VA treatment report dated in June 1992 contains a diagnosis of essential hypertension (previously undiagnosed).  While the blood pressure readings are not specific, the upper end of the systolic and diastolic ranges provided would satisfy the criteria for a compensable evaluation.  Thus, the Board concludes that hypertension was present to a compensable degree within one year after the Veteran's separation from service in December 1991.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection on a presumptive basis is warranted.  As such, the Veteran's claim for service connection for hypertension is granted.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for bilateral pes planus.

New and material evidence has been submitted to reopen the claim for service connection for hypertension.

Service connection for hypertension is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran's reopened claim for service connection for bilateral pes planus warrants further development.

Under applicable criteria, service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304 (2010).

As noted previously, aside from his service entry examination, the Veteran's service treatment records from his period of active military service are unavailable.  The available service treatment record in this case shows that the Veteran was diagnosed as having 2nd degree pes planus on entrance into service.  Thus, the presumption of sound condition at service entrance does not attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 (2010).

Therefore, the question to be answered in this case is whether the Veteran's preexisting pes planus was aggravated during service.  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Post-service medical treatment reports show that from 2002 the Veteran has been diagnosed and treated for bilateral pes planus.  In a September 2008 private treatment report, the Veteran's podiatrist reported that his bilateral pes planus had gotten progressively worse during service due to such activities as prolonged walking and standing.  The Veteran further testified at the November 2010 Board hearing that he felt that his service during Desert Storm aggravated his condition.  He stated that he was not provided with custom orthodics and that he went through several pairs of boots due to the conditions in the desert.  He felt that walking on various different surfaces, digging foxholes and hopping in and out of vehicles took a toll on his feet.   

Based on the nature of the Veteran's claim and the evidence currently of record, the Board finds that a VA medical opinion is necessary to determine whether the 2nd degree pes planus noted on entrance examination was aggravated during service beyond its natural progression.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current pes planus.  All indicated tests should be accomplished.  The claims folder must be made available to the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% or greater likelihood) that the Veteran's pre-existing bilateral pes planus was aggravated (permanently worsened) in service.  The examiner should provide a rationale for any opinion provided. 

2.  After conducting any additional indicated development, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


